UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-4112


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TONY BERNARD ALEXANDER, a/k/a Sealed Dft #1,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:95-cr-00178-MOC-1)


Submitted:   August 19, 2016             Decided:   September 14, 2016


Before NIEMEYER, TRAXLER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Bernard Alexander, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tony B. Alexander appeals from the district court’s order

revoking his supervised release and imposing an 11-month sentence.

On appeal, Alexander contends that the probation officer presented

false testimony, and that the sentence imposed is unreasonable. *

Finding no error, we affirm.

      To revoke supervised release, a district court need only find

a   violation    of    supervised   release        by    a    preponderance        of   the

evidence.     18 U.S.C. § 3583(e)(3) (2012).                  This standard “simply

requires the trier of fact to believe that the existence of a fact

is more probable than its nonexistence.” United States v. Manigan,

592 F.3d 621, 631 (4th Cir. 2010) (citation and internal quotation

marks omitted).         Here, the district court heard the evidence

presented by the probation officer and heard Alexander’s argument

that the officer’s testimony was false.                       We conclude that the

district court’s        finding   of   a       violation          is   supported   by   the

evidence and there is no clear error in the court’s credibility

determination.        See United States v. Hall, 664 F.3d 456, 462 (4th

Cir. 2012) (providing that great deference is given to trial

court’s   credibility       determinations).                 We    find    no   abuse   of

discretion      by    the   district       court        in    revoking       Alexander’s




      *We grant Alexander’s motions to supplement his informal
brief and have considered the arguments raised therein.

                                           2
supervised release upon finding that he violated the terms of his

supervision.    See United States v. Copley, 978 F.2d 829, 831 (4th

Cir. 1992).

      “A   district   court       has    broad     discretion       when    imposing   a

sentence upon revocation of supervised release.”                    United States v.

Webb, 738 F.3d 638, 640 (4th Cir. 2013).                        We will affirm a

revocation sentence if it is within the statutory maximum and not

plainly unreasonable.           United States v. Crudup, 461 F.3d 433, 439-

40 (4th Cir. 2006).         The district court properly considered the

applicable     Chapter      7     policy        statements     in    the    Sentencing

Guidelines and the 18 U.S.C. § 3553(a) (2012) factors applicable

in   the   supervised    release        revocation      context,      see    18   U.S.C.

§ 3583(e);    Crudup, 461 F.3d     at    439,   and   provided      sufficient

explanation    for    the       sentence    imposed,     see    United      States     v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                   The court noted the

policy statement recommendation of an 8 to 14 month sentence and,

addressing the relevant factors, the court denied the Government’s

motion for an upward departure and determined that an 11-month

sentence would be appropriate.                   We conclude that the court’s

explanation for the selected sentence is sufficient.

      We have reviewed the record and conclude that the district

court did not err in finding that Alexander violated the terms of

his supervision and did not abuse its discretion in imposing an

11-month sentence to be followed by an 8-year term of supervised

                                            3
release.   We therefore conclude that the sentence imposed was not

plainly    unreasonable.          See    Crudup, 461 F.3d     at   439-40.

Accordingly, we affirm the revocation judgment.               We dispense with

oral   argument   because       the    facts   and   legal    contentions      are

adequately   presented     in    the    materials    before    this    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         4